Title: Aug 29th. Friday.
From: Adams, John Quincy
To: 


       The Journal de Paris of this day, speaks as follows of the flying globe.
       
        
         
          “Nous venons d’apprendre que le Ballon, aprés avoir voyagé pendant trois quarts d’heure dans les regions de l’air et hors de la vue, est tombé à Gonesse, distant de Paris de quatres lieues; l’on y a reconnu une ouverture produite par l’explosion qui a dû se faire, lorsque ce Globe a atteint un air qui, lui opposant moins de resistance, a permis au gaz inflammable de réagir à son tour contre l’air atmosphérique. Cet accident ne seroit certainement pas arrivé, et l’on auroit eu le plaisir de jouir plus longtems de cette superbe experience et d’y appliquer les calculs, si l’on ne l’avait pas rempli d’une trop grande quantité de gaz. Plusieurs Savans Academiciens, et M. Faujas de S. Fond lui même etoient d’avis, avant l’operation de ne pas remplir le ballon en entier; mais une circonstance particuliere n’ayant pas permis à ces Messieurs dans l’enceinte, le ballon a été remplir sans combinaison et sans methode, et c’est ce qui a occasionné cet accident, qu’il serait injuste d’attribuer a M. Faujas de St. Fond, ni même à M. M. Robert. Lon doit dire aussi que le Public a été trés étonné de ce qu’on n’a pas admis dans cette même enceinte M. de Montgolfier que le voeu general y appellait, et que tout ce qu’il y a de plus illustre dans la Nation desiroit de voir.”
         
        
       
      